Citation Nr: 1225648	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left elbow disorder. 

2.  Entitlement to service connection for bilateral pes planus. 

3.  Entitlement to service connection for right foot calcaneal bone cyst/contusion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision issued by the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO).  The claims file has been subsequently transferred to the RO in Detroit, Michigan.  

In December 2006 the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record. 

In February 2009 and June 2011, the Board remanded the issues for further development.  The matters are once again before the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a left wrist disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT


1.  The Veteran does not have a current left elbow disability.  

2.  Bilateral pes planus pre-existed service and was aggravated during service. 

3.  The Veteran has had continuity of right ankle/foot pain since military service and a current diagnosis of right foot calcaneal bone cyst/contusion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow disability are not met. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  The criteria for service connection for a bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1131, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 

3.  Right foot calcaneal bone cyst/contusion, was incurred in active service.  38 U.S.C.A. §  1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letters in March and November 2009 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, pursuant to the February 2009 Board remand, fully compliant notice was later issued in March and November 2009 communication, and the claims were thereafter readjudicated in April 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the service treatment records and identified relevant post-service VA and private treatment records.  The Veteran was provided with multiple VA examinations.  In June 2011, the Board remanded the claims, in part, to provide the Veteran with additional VA examinations that included nexus opinions. September 2011 VA examinations are adequate for the purposes of adjudication and reflect compliance with the Board's June 2011 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

The appeal is thus ready to be considered on the merits.

II.  Legal Criteria-Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Background & Analysis

A. Left Elbow Disability

The Veteran contends that he has a current left elbow disability that is related to service.  

Service treatment records (STR's) include January 1995 entrance report of medical examination and report of medical history that were negative for any complaints, findings, or treatment regarding a left elbow condition.  An October 2004 record noted complaints of paresthesias when leaning on the left elbow and blunt trauma to the left elbow 7 years ago.  There was no gross deformity, strength was normal, sensory was intact to light touch, and Tinel's sign was negative.  The assessment was nerve entrapment (ulnar), intermittent, positional.  

On January 2005 VA examination (prior to discharge), the Veteran reported a history of injuring the left elbow in 1996 when working on an aircraft with intermittent discomfort over time with variability of onset and duration.  After X-rays and examination, the examiner found that the Veteran's claimed left elbow condition resolved.  

On April 2006 VA examination, the examiner noted that the Veteran's left arm had strength of 3 out of 5 and he was unable to flex or extend against resistance.  No atrophy noted on muscle mass, measurements were equal, and there was good muscle tone.  There was a normal swing in the left arm.  The diagnosis was orthopedically normal left elbow. 

During his December 2006 DRO hearing, the Veteran reported a burning sensation in his left elbow.  

A June 2011 treatment record from Ann Arbor VA Medical Center (VAMC) reported the Veteran's complaints of worsening pain both arms from the elbow to the hands, worse on the left side.  A June 2011 left elbow X-ray was unremarkable.  An August 2011 treatment record noted the Veteran's history of trauma to his left elbow in 1998 with persistent numbness and tingling throughout the entire left forearm and hand since.  An EMG of the left upper extremity was normal with no electrical evidence of a neuromuscular disease.  All nerve conduction studies of the left upper extremity were normal as well as the needle EMG examination of all muscles was normal.  Radiological studies were normal.  There was no acute fracture or dislocation noted.  No focal bony lesion was seen and the joint spaces were unremarkable.  

On September 2011 VA examination, the Veteran reported that there was no injury to his elbow and described his current condition as left elbow weakness.  The examiner opined that the Veterans current left elbow "discomfort" and "fatigue" was not caused by or the result of military service.  The examiner reasoned that there was no documentation found in the review of the Veteran's claim file to substantiate that the left elbow "discomfort" was a chronic condition during the military.  The examiner added that VA medical work up of the left elbow evidences a normal EMG of the left upper extremity.  VA Medical work up of the left elbow evidenced a normal X-ray of the left elbow.  Also, clinical examination evidenced no abnormalities of the left elbow.  There was good muscle tone and strength with normal range of motion.  

While the Board acknowledges that the Veteran had complaints of paresthesia and was diagnosed with ulnar nerve entrapment in 2004 while he was in service, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Veteran reported that he has experienced weakness, discomfort, pain, a burning sensation, paresthesia, numbness and tingling in the left elbow.  With respect to whether the Veteran's own testimony can establish a current disability here, as previously mentioned, in Jandreau, supra, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

In this case, the criteria under Jandreau have not been met.  The Board has considered the Veteran's reported symptoms and while the Veteran's left arm had a 3 out of 5 strength and he was unable to flex or extend against resistance on April 2006 VA examination, the examiner specifically found that there was no atrophy on muscle mass, measurements were equal, and there was good muscle tone.  Additionally, the January 2005, April 2006, and September 20011 VA examination reports, as well as June and August 2011 VA treatment records, an EMG, nerve conduction studies, and an X-ray report did not diagnose or identify any underlying malady or condition that was associated with the Veteran's symptoms of left elbow weakness, discomfort, pain, a burning sensation, paresthesia, numbness, and tingling.  The Veteran's left elbow symptoms without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See e.g. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Board acknowledges that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the Veteran was assessed with ulnar nerve entrapment while he was in service and at no point during the relevant current appeal period has a current left elbow disability been diagnosed.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Accordingly, the preponderance of the evidence is against the Veteran's claim for a left elbow disability and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).

The Board notes that on April 2006 VA examination, there was weakness with dorsiflexion and plantar flexion at wrists and on September 2011 VA examination there was positive carpal compression testing and Tinel's' at the left wrist, however, a left wrist disability is not currently before the Board and has been referred to the RO.  

B.  Bilateral Pes Planus and Right Foot Calcaneal Bone Cyst/Contusion 

In statements submitted in support of his claim, the Veteran contends that he did not have pain or discomfort in his feet prior to joining the service, and that the symptoms developed while he was in service and progressed over the course of time to the point where he could no longer run.  

The Veteran has well-documented treatment for his feet and ankles in service.  On January 1995 enlistment examination asymptomatic mild pes planus was noted.  An accompanying January 1995 report of medical history at the time of acceptance into service, the Veteran check "NO" when asked if he ever had or has now foot trouble.  In April 995, the Veteran was seen for complaints of right ankle pain.  It was noted that no ankle pain existed prior to his entry to service.  On examination, there was tenderness to palpation on the anterior lateral aspect of the right ankle.  He was subsequently fitted with crutches.  In May 1995, he had complaints of bilateral lower leg pain from his knees to his feet.  He was assessed with overuse of the bilateral lower extremities.  In April 1996, he was seen for right ankle pain.  A February 2000 radiologic examination report noted that there was lateral heel bony tenderness, unusual pain-no injury reported.  There was no significant radiographic abnormality demonstrated.  

In undated correspondence, Dr. C.D.A. imposed such limitations as no push-ups, sit-ups, running, PRT, PFT, and working on aircraft due to the Veteran's current orthopedic problem.  

In February 2003, the Veteran had complaints of right ankle pain and it was noted that he had pending orthotics.  April 2003 records noted recent exacerbation of right ankle pain.  He was diagnosed with arthropathy of the ankle/foot and prescribed Celecoxib (Celebrex), was released with work/duty limitations, and had orthotics pending.  An April 2003 radiographic examination report included a diagnosis of moderate 2 phase uptake in the right medial malleolus, consistent with chronic ligamentous strain with mild post-traumatic or degenerative change in both ankles and hind feet.  A subsequent April 2003 treatment record included an assessment of chronic ankle/ligament strain and bilateral degenerative changes in the feet.  April and May 2003 records indicated that the bone scan was consistent with degenerative joint disease of the right ankle.  There was a notation of feet/ankle degenerative joint disease.  A May 2003 record noted that running, prolonged standing and walking aggravated that Veteran's right ankle pain.  In May 2003, he had complaints of bilateral feet/ankle pain for the past year.  He had intermittent pain with running on the anterior ankle.  In May, July, and September 2003, he was placed on light duty.  A July 2003 record showed complaints of bilateral ankle pain for which the Veteran was issued orthotics.  The Veteran reported that he was told that he had arthritis.  

A September 2003 record included the diagnosis of ankle/foot arthropathy and noted that the Veteran had moderate pain in both feet and ankles for which medication did not work.  Another September 2003 record noted that the Veteran was treated for bilateral foot/ankle pain after using new orthotics of one month duration.  An October 2003 X-ray revealed mild joint effusion in and otherwise unremarkable right ankle series.  

A December 2003 record showed complaints of bilateral foot and ankle pain with a gradual onset that began several years ago, which was much worse this year and was activity related, especially with running.  Physical examination revealed bilateral dynamic pes planus with tenderness to palpation at right anterior ankle.  A diagnosis based on a bone scan revealed bilateral foot/ankle arthritis.  

In April 2004 the Veteran had complaints of bilateral ankle pain.  In May, June, and September 2004, he was placed on light duty for his right ankle symptoms.  In May 2004, he was diagnosed with right ankle joint traumatic arthropathy and possible right talar osteochondritis dissecans.  

A May 2004 MRI revealed that there was an increased signal intensity involving the anterior and midportion of the calcaneous that did not appear to be related to degenerative changes of the adjacent subtalar joints, rather, probably a contusion.  It did not have a cyst-like character.  A May 2004 record noted complaints of bilateral ankle pain and reported the findings as right ankle anterior/medial calcaneous contusion-like changes.  There was no talar dome pathology.   A June 2004 CT showed focal area of loss of the bony trabeculation at the anterior portion of the calcaneous, and there was mild to moderate buttressing of the remaining trabeculae.  

On June 2004 report of medical history, the Veteran indicated that he had foot trouble.  He clarified that he had right ankle pain and wore prosthetic insoles.  An MRI revealed a defect on the right heel bone and arthritis in both ankles.  

A September 2004 record from the orthopedic clinic included the diagnoses of right subtalar joint arthrosis and possible right calcaneal bone cyst.  

On January 2005 VA examination (prior to discharge), the Veteran reported a history of bilateral foot discomfort in 2003 with running and ambulating or standing for long periods of time.  The diagnosis was symptomatic bilateral pes planus not visualized on X-rays.  

In regards to bilateral pes planus, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

As STR's reveal that asymptomatic mild pes planus was noted on the January 1995 examination when the Veteran was accepted for active service, the Veteran is not entitled to the presumption of soundness under 38 U.S.C.A. §§ 1111 for bilateral pes planus.

The next step of the inquiry is to determine whether the Veteran's pre-existing disability was aggravated in service.  Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §  1153; 38 C.F.R. §§ 3.304, 3.306(b). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A June 2006 treatment record from Saginaw Valley Bone & Joint Center noted that the Veteran had a long history of problems with his foot starting four years ago while he was in the Navy.  He reported that he had pain from running and underwent some studies, including CT, MRI, and plain X-rays.  The Veteran reported that his right foot was sore all the time, but was worse when he ran.  The examiner noted that a review of the systems was significant for occasional numbness and joint pain.  The impression was flexible flatfoot deformity that was symptomatic with increased activity.   

On September 2011 VA examination, the examiner noted the Veteran's reports of being told that he had pes planus on his entrance examination into the military, however, no X-rays were taken.  It was noted that the Veteran did not receive treatment for his feet while in service, but was given show inserts in 2005 for his right ankle pain.  The examiner reviewed June 2011 and October 2010 radiological studies of the right foot and ankle and found the diagnosis of pes planus is by history and that there is no objective medical substantiation.  VA treatment records did not show evidence of pes planus.  To answer the question whether the Veteran's pes planus pre-existed his entry into service, the medical opinion would be yes.  There was no historical, clinical, or radiological evidence to substantiate that any foot discomfort as aggravated beyond the normal progression during service.  The Veteran reported that he did not have any foot pain.  His only complaint of pain was around the right lateral malleolus.  The examiner indicated that the claimed condition was less likely than not incurred in or caused by the claims in-service injury, event, or illness.  The examiner put an "X" next to the statement "The claimed condition is at least as likely as not (50 percent or greater probability) proximately due to or the result of the veteran's service-connected condition." No further explanation was provided.  

The Board finds that the September 2011 opinion is inadequate because it is based on an inaccurate history and does not reflect consideration of the Veteran's reports of his continuity of symptoms and history.  Although the examiner who provided the opinion found that that there was no objective evidence of pes planus, it does not appear that the examiner considered the January 2005 VA examiner's findings of symptomatic bilateral pes planus and July 2006 findings from a private physician of symptomatic flexible flatfoot.  Additionally, the examiner noted that the Veteran did not receive treatment for his feet while in service and was given show inserts in 2005 for his right ankle pain.  However, a review of STR's reflects periodic complaints regarding the Veteran's bilateral feet/ankle.  As the examiner's opinion appears to be partly based on an inaccurate history, it is of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Veteran's condition of bilateral pes planus was determined to be mild and asymptomatic at the examination for entrance into service in January 1995, and he was determined to be fit for duty.  STR's reflect significant treatment related to the Veteran's bilateral feet and ankles.  The January 2005 VA examination (prior to discharge) and July 2006 private report described the bilateral flat foot condition as symptomatic.  Evidence showing a progression of the disability from asymptomatic to symptomatic reflects an increase in disability during service.  In addition, given post-service evidence demonstrating a continuity of symptomatology as well as a diagnosis of the same disorder, the Board finds that service connection for bilateral pes planus is warranted.  Furthermore, there is no probative evidence demonstrating that clearly and unmistakably that his pre-existing pes planus was due to the natural progress of the disease.

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board concludes that the Veteran's pre-existing bilateral pes planus was aggravated as a result of his active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In regards to the Veteran's right foot calcaneal bone cyst/contusion, there appears to be conflicting medical evidence as to whether or not the Veteran has either a current calcaneal bone cyst and/or contusion.  

An April 2006 VA examination noted that the Veteran needed orthotic inserts for walking.  His gait was affected.  The examiner noted that the Veteran claimed a history of having subtalar arthrosis and calcaneal bone cyst, however, the imaging impression was essentially negative.   

A June 2006 treatment record from Saginaw Valley Bone & Joint Center noted that the Veteran underwent some studies, including CT, MRI, and plain X-rays, which showed a cyst in the anterior portion of the calcaneous for which he was treated conservatively.  

A July 2006 CT of the right foot from Covenant Healthcare was compared with a July 16, 2004 CT of the right foot and a May 25, 2004 MRI of the right ankle.  The examiner noted that the Veteran was noted to have an ill-defined area of increased T-2 weighted signal within the anterior aspect of the calcaneous on the previous MRI study.  This correlated with an area of relative lucency and decreased trabeculation on the CT study.  The examiner noted that the current CT study was unchanged in appearance of the anterior central calcaneous when compared to the prior study dating back to July 16, 2004.  The examiner noted that diminished trabeculation in this region could be a normal variant and the appearance was not typical of a calcaneal cyst.  No new abnormality was identified such as a pathologic fracture or other complicating process.  

A July 2011 podiatry consult from Saginaw VAMC included X-rays that showed possible cystic legion in the anterior dorsal calcaneous and an assessment of right calcaneal bone cyst for which biofoam impressions were done for functional orthoses.  

On September 2011 VA examination, the examiner found that MRI data evidenced an ill-defined area of increased signal intensity involving the anterior aspect of the calcaneous, which was probably related to a contusion.  The examiner added that follow up radiological studies by the VA evidenced no acute fracture or dislocation.  No focal bony lesions.  Ankle mortises were maintained.  The joint spaces were unremarkable.  The 2004 X-ray that was followed up by MRI of the right ankle showed evidence probably related to a contusion.  It did not have well-defined borders and did not appear to represent subchondral marrow edema relative to degenerative change of the subtalar joint.  

As the evidence is at least in at least equipoise, and resolving all doubt in the Veteran's favor, the Board find's that the Veteran has a current diagnosis of right foot calcaneal bone cyst/contusion.  

The only nexus opinion in the claims file is from September 2011, in which the VA examiner opined that the right foot calcaneal bone cyst was not caused by or the result of military service.  The examiner indicated that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there was no documentation found in a review of the Veteran's claims file to substantiate that right foot/ankle complaints were a chronic condition during the military.  However, a review of STR's reflects periodic complaints regarding the Veteran's right foot/ankle.  As the examiner's opinion appears to be based on an inaccurate history, it is of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Service connection can be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 

In this case, the record shows continuous complaints of right ankle/foot/heel pain following service and periodic complaints of pain and tenderness in service as well as May 2004 MRI findings of right ankle anterior/medial calcaneous contusion-like changes and a September 2004 diagnosis of possible right calcaneal bone cyst.  The Board affords the Veteran the benefit of the doubt.  The evidence reflects that the Veteran has a current diagnosis of right foot calcaneal cyst/contusion related to the Veteran's continuity of symptomatology and in-service treatment and the benefit sought on appeal is accordingly granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left elbow disability is denied.

Service connection for bilateral pes planus is granted.

Service connection for right foot calcaneal bone cyst/contusion is granted.  




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


